UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                     3/13/2020


ANGELA ALTAGRACIA JORGE,

                                            Plaintiff,                   18-CV-10040 (SN)

                          -against-                                   OPINION AND ORDER

COMMSIONER OF SOCIAL SECURITY,

                                            Defendant.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

        Plaintiff Angela Altagracia Jorge seeks review of the August 2, 2017 decision from the

Administrative Law Judge denying her application for Social Security Disability benefits. 42

U.S.C. § 405(g). Both parties move for judgment on the pleadings.

        As relevant here, Jorge contends that symptoms caused from her diagnosed major

depressive disorder render her disabled under the Social Security Act. (Jorge does not challenge

the ALJ’s finding that she is not physically disabled under the law.) The ALJ considered her

mental impairments and concluded that there was not sufficient evidence to support a finding

that Jorge was unable to work due to mental impairments. In so doing, the ALJ gave “little

weight” to Jorge’s treating psychiatrist. This decision is free from legal error and supported by

substantial evidence. Accordingly, the Commissioner’s motion for judgment on the pleading is

granted.
                                         BACKGROUND

I.      Jorge’s Application and Hearing

       Jorge was born in Santo Domingo, Dominican Republic in 1957. Administrative Record,

ECF No. 10 (“AR”) 37-38. She completed two years of high school and obtained a GED. Id. at

38. Although she speaks and understands English, she felt more comfortable testifying in

Spanish at her April 25, 2017 hearing. Id. Jorge applied for disability benefits on February 3,

2015, while she was still working part time as a retail sales associate. Id. at 155. She had not

worked full time since 2013 because of leg and back problems. Id. at 38-39.

       When she applied for benefits, Jorge listed only physical conditions that limited her

ability to work. Id. at 155. Additionally, in completing her adult function report, Jorge responded

that she did not have any problems following spoken or written instructions or getting along with

bosses or other people in authority. Id. at 169. She reported that she did not have trouble

remembering things. Id. at 170.

       Jorge testified at her hearing that she started seeing a psychiatrist in January 2016

because she was “feeling very depressed because I need to work.” Id. at 45. She testified that she

treats with Dr. Hilda Brewer once monthly and meets with a therapist twice monthly. Id.

Although the testimony is ambiguous, Jorge testified that she had difficulty concentrating on

reading because she gets depressed. Id. at 46.

       At the conclusion of Jorge’s hearing, the ALJ indicated that he would subpoena the

treating records from Dr. Brewer. Id. at 56. The responsive records were proffered to Jorge’s

attorney, who raised no objection. Id. at 224.




                                                  2
II.    Medical Records

       On January 8, 2016, Jorge saw psychiatrist Dr. Hilda Brewer at the Emma L. Bowen

Community Service Center for a psychiatric assessment. Id. at 298-303. Dr. Brewer concluded

that Jorge’s affect was constricted, and her mood was sad and anxious. Id. at 300. Dr. Brewer

described Jorge’s thought process as both goal-directed and tangential and indicated that there

was no evidence of delusions. Id. Jorge, however, reported hearing voices calling her name since

the summer of 2015 and seeing shadows. Id. at 301. Dr. Brewer concluded that Jorge’s cognitive

functions were fair or good. Id. Dr. Brewer diagnosed Jorge with “major depressive disorder,

recurrent episode with psychotic features.” Id. at 302. Jorge was prescribed Seroquel, a drug

prescribed to treat symptoms of schizophrenia and bipolar disorder, and Remeron, a drug

prescribed to treat depression. Id. at 303. Dr. Brewer also recommended that Jorge begin

psychotherapy. Id.

       Jorge returned to the Emma L. Bowen Community Service Center on February 9, 2016,

and was seen by a social worker for a therapy intake evaluation. Id. at 304-309. Jorge reported

feelings of depression related to leaving her employment in January 2015 for medical reasons.

She stated that the symptoms started in May 2015 after being without work for a prolonged

period. On a mental status evaluation, the clinician reported mostly good or fair evaluations, and

noted that Jorge reported experiencing auditory hallucinations. Id. at 308.

       In a September 9, 2016 treatment plan review, Jorge reported that she was making some

progress sleeping better, denied crying, reported that sadness has decreased, but reported that

hallucinations continued. Id. at 394. She reported that she wanted to stop feeling sad and

depressed but denied any new symptoms at that time. Id. at 397, 400. On a functional




                                                 3
assessment, the clinician reported “moderate” impairment to Jorge’s social/interpersonal,

educational/vocational and leisure, and “severe” impairment of her “health.” Id. at 400.

       In a December 7, 2016 treatment plan, Jorge reported some progress toward alleviating

her depressed mood, stating that she cries minimally and that her sleeping patterns had slightly

improved. Id. at 404. Jorge denied new symptoms. Id. at 410. On a functional assessment, the

clinician reported “moderate” impairment to Jorge’s social/interpersonal, educational/vocational

and leisure, and “extreme” impairment of her “health.” Id. The December 7, 2016 treatment plan

review indicates that the next review date was March 6, 2017, but there are no other medical

records provided for Jorge’s mental health treatment from the Emma L. Bowen Community

Service Center.

       Dr. Brewer completed a mental impairment questionnaire on April 11, 2017. Id. at 353-

58. She confirmed that Jorge was treating bi-weekly with a therapist and monthly with a

psychiatrist. Dr. Brewer identified Jorge’s signs and symptoms to include: anhedonia or pervasive

loss of interests; appetite disturbance with weight change; decreased energy; mood disturbance;

difficulty thinking or concentrating; psychomotor agitation or retardation; emotional withdrawal or

isolation; distractibility; memory impairment; and sleep disturbance. Id. at 354.

       In completing a checklist for mental abilities and aptitudes needed to do unskilled work, Dr.

Brewer concluded that Jorge had “no useful ability to function” in her ability to: (1) remember work-

like procedures; (2) understand and remember very short and simple instructions; (3) carry out very

short and simple instructions; (4) maintain attention for two hour segments; (5) maintain regular

attendance and be punctual within customary, usually strict tolerances; (6) sustain an ordinary routine

without special supervision; (7) work in coordination with or proximity to others without being

unduly distracted; (8) make simple work-related decisions; (9) complete a normal workday and

workweek without interruptions from psychologically based symptoms; (10) ask simple questions or


                                                   4
request assistance; (11) accept instructions and respond appropriately to criticism from supervisors;

(12) deal with normal work stress; (13) set realistic goals or make plans independently of others; (14)

interact appropriately with the general public; (15) maintain socially appropriate behavior; (16)

adhere to basic standards of neatness and cleanliness; (17) travel to unfamiliar places; and, (18) use

public transportation. Id. at 355-356. Dr. Brewer also opined that Jorge had marked limitations in

activities of daily living and extreme difficulties maintaining social functioning and maintaining

concentration, persistence or pace. Id. at 357. Dr. Brewer reported that Jorge experienced three

episodes of decompensation within a 12-month period, each of at least two weeks’ duration. Id. Dr.

Brewer stated that she anticipated Jorge’s condition to cause her to be absent from work more than

four days per month. Id. at 358.

        Apart from treatment with the Emma L. Bowen Community Service Center, Jorge treated

with Dr. Ramon Delmonte, a primary care physician. At a follow-up appointment on February 6,

2016, Dr. Delmonte performed a PHQ-9 depression screening test and Jorge scored a zero out of

nine, evidencing minimal or no depression. Id. at 331. Dr. Delmonte’s later notes do not discuss

Jorge’s PHQ-9 results or depression. See id. at 333 (June 21, 2016); 336 (September 28, 2016),

338 (October 20, 2016).

III.   The ALJ’s Decision

        As relevant here, the ALJ found that Jorge’s diagnosis of major depressive disorder was

non-severe, concluding that it did not impose “more than minimal limitations.” Id. at 21. Despite

that conclusion, the ALJ proceeded to consider whether Jorge’s mental impairment met or

equaled Listing 12.04. The ALJ concluded that Jorge had “no limitations” in understanding,

remembering or applying information, and in interacting with others. The ALJ concluded that

Jorge had “mild limitations” in concentrating, persisting or maintaining pace, and in adapting

and managing herself.

                                                   5
       In considering the evidence of mental health impairment, the ALJ noted that Jorge denied

psychiatric limitations in her function report, stating only that she was depressed because she

stopped working. The ALJ also considered Dr. Brewer’s medical source statement, noting that

Dr. Brewer reported that Jorge was unable to meet competitive standards because of her mental

incapacity and has no useful ability to function in unskilled, semi-skilled or skilled work. The

ALJ considered Dr. Brewer’s report that Jorge had marked restriction of daily activities and had

experienced three episodes of decompensation within a 12-month period, each of at least two

weeks’ duration.

       The ALJ gave this opinion little weight. He concluded that there was not substantial

evidence to support a finding of such severe disability. He noted that Jorge alleged that her

depression developed because she was not working and had not included psychiatric problems in

her disability benefits application or function report. The ALJ considered the (admittedly few)

records produced in response to his subpoena. He described them as revealing no abnormal

findings on mental health other than complaints of depression and anxiety. Accordingly, he

found that Jorge was able to perform light work and denied her benefits.

                                          DISCUSSION

I.   Applicable Law

       A. Standard of Review

       In reviewing the Commissioner’s decision, a court may enter “upon the pleadings and

transcript of the record, a judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the cause for a rehearing. 42 U.S.C.

§ 405(g). The Commissioner’s decision may only be set aside if it is “based upon legal error or is

not supported by substantial evidence.” Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999)



                                                 6
(quoting Balsamo v. Chater, 142 F.3d 75, 79 (2d Cir.1998)). Substantial evidence is “more than a

mere scintilla. It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Pratts v. Chater, 94 F.3d 34, 37 (2d Cir. 1996) (citing Richardson v.

Perales, 402 U.S. 389, 401 (1971)) (internal quotation marks omitted).

      B. Definition of Disability

      A claimant is disabled under the Social Security Act if she demonstrates an “inability to

engage in any substantial gainful activity” because of “any medically determinable physical or

medical impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period” of at least a year. 42 U.S.C. § 423(d)(1)(A). The Social

Security Administration has established a five-step process that ALJs apply to determine if an

individual is disabled. See 20 C.F.R. §§ 404.1520, 416.920. The steps are followed in a set order.

Id.

        First, the Commissioner considers whether the claimant is currently engaged in
        substantial gainful activity. If he is not, the Commissioner next considers whether
        the claimant has a “severe impairment” which significantly limits his physical or
        mental ability to do basic work activities. If the claimant suffers such an
        impairment, the third inquiry is whether, based solely on medical evidence, the
        claimant has an impairment which is listed in Appendix 1 of the regulations. If the
        claimant has such an impairment, the Commissioner will consider him [per se]
        disabled . . . Assuming the claimant does not have a listed impairment, the fourth
        inquiry is whether, despite the claimant's severe impairment, he has the residual
        functional capacity to perform his past work. Finally, if the claimant is unable to
        perform his past work, the Commissioner then determines whether there is other
        work which the claimant could perform.

Selian v. Astrue, 708 F.3d 409, 417-18 (2d Cir. 2013) (quoting Talavera v. Astrue, 697 F.3d 145,

151 (2d Cir. 2012)) (alterations in original). The claimant bears the burden of proof in the first

four steps, and the Commissioner bears the burden in the last. Id. at 418.




                                                  7
II. Severity of the Mental Impairment

       To be “disabled” within the meaning of the Act, a claimant’s impairments must be

“severe,” meaning that they “significantly limit[ ] [her] physical or mental ability to do basic

work activities.” 20 C.F.R. § 404.1520(a)(4)(ii), (c). The severity standard “is de minimis and is

only intended to screen out the very weakest cases.” McIntyre v. Colvin, 758 F.3d 146, 151 (2d

Cir. 2014). See also Bowen v. Yuckert, 482 U.S. 137, 158 (1987) (O’Connor, J., concurring).

Despite Dr. Brewer’s diagnosis of major depressive disorder, the ALJ concluded that Jorge’s

major depressive disorder was non-severe because “the evidence demonstrates that [it] impose[s]

no more than minimal limitations.” See AR at 21.

       Jorge appears to argue that a diagnosis of major depressive disorder is a per se severe

impairment. To be severe, an impairment must “significantly limit your physical or mental

ability to do basic work activities,” which are “the abilities and aptitudes necessary to do most

jobs.” 20 C.F.R. § 404.1522. If an impairment is severe, the ALJ proceeds to step three in the

sequential evaluation. The Commissioner’s policy instructs that “[i]f an adjudicator is unable to

determine clearly the effect of an impairment or combination of impairments on the individual’s

ability to do basic work activities, adjudicators should generally proceed with the sequential

analysis rather than deny the claim at step two. See Social Security Ruling (SSR) 85-28, 1985

WL 5685619, at *4.

       The ALJ followed this requirement. Despite finding that Jorge’s major depressive

disorder was not severe, the ALJ proceed to evaluate Jorge’s mental impairment using the

special technique employed by the Commissioner. To the extent it was error to conclude that

Jorge’s diagnosed major depressive disorder was non-severe, such error was harmless.




                                                 8
       To evaluate the severity of mental impairments, the ALJ must consider the degree of

functional impairment in four areas: (1) understand, remember and apply information; (2)

interact with others; (3) concentrate, persist or maintain pace; and (4) adapt or manage oneself.

20 C.F.R. § 404.1520a(c)(3). These functions are rated on a five-point scale: none, mild,

moderate, marked and extreme. The ALJ concluded that Jorge had “no limitations” in

understanding, remembering, or applying information, and in interacting with others. The ALJ

found “mild limitations” regarding Jorge’s concentration, persistence and pace, and in adapting

or managing herself.

       In reaching his conclusion, the ALJ considered Jorge’s own function report, in which she

denied attention problems, stated she can follow instructions of others, had no problem in social

interactions and no memory deficits. Jorge also denied psychiatric limitations in her function

report. The ALJ further noted that at her hearing, Jorge testified that she was depressed because

she could not work (and not the other way around). The ALJ also considered the PHQ-9

depression screening test performed by Dr. Delmonte in which Jorge scored a zero out of nine,

evidencing minimal or no depression.

       Additionally, the ALJ considered the medical records received from Jorge’s mental

health provider pursuant to his subpoena. The ALJ described those records as revealing “no

abnormal findings on mental status examinations, other than complaints of depression/anxiety.”

AR at 27. This is a reasonable assessment. Jorge’s functional assessments reflect only

“moderate” impairment for social/interpersonal, educational/vocational and leisure activities.

And although Jorge continued to report depression and even hallucinations, the clinical

assessment was that her mental health was generally improving with treatment and medication.

Nothing in her records reflected decompensation.



                                                 9
       Accordingly, substantial evidence supports the ALJ’s conclusion that Jorge’s mental

health impairments did not interfere with her ability to work.

III. Treating Physician Rule

       Following step three of his analysis, the ALJ concluded that Jorge had the residual

functional capacity to perform the full range of light work as defined in 20 C.F.R. § 404.1567(b).

See AR at 23-27. In reaching this decision, the ALJ weighed the medical evidence in the record

and, as relevant here, determined that Jorge’s major depressive disorder did not prevent her from

performing light work. Id. Accordingly, the ALJ gave “little weight” to the opinion of Jorge’s

treating psychiatrist, who had concluded that Jorge is unable to meet competitive standards or

has no useful ability to function in any of the mental abilities required to perform unskilled,

semi-unskilled, or skilled work. See id. at 355-58. Jorge argues that the ALJ violated the treating

physician rule.

       The “treating physician” rule grants deference to a claimant’s treating doctor. See Green-

Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir. 2003). The rule requires an ALJ to give a treating

physician’s opinion as to the nature and severity of a claimant’s impairment “controlling weight”

if it is “well-supported by medically acceptable clinic and laboratory diagnostic techniques and is

not inconsistent with the other substantial evidence in [the] case record.” Burgess v. Astrue, 537

F.3d 117, 128 (2d Cir. 2008) (citing 20 C.F.R. § 404.527(d)(2). “Medically acceptable clinic and

laboratory diagnostic techniques include consideration of a patient’s report of complaints, or

history, as an essential diagnostic tool.” Id. (cleaned up) (citing Green-Younger, 335 F.3d at 107.

If an ALJ gives treating physician’s opinion less than controlling weight, he must weigh a set of

factors to determine how much weight it should receive. See id.; 20 C.F.R. § 404.1527(d)(2).

Among other things, the ALJ must consider: the length and nature of the treatment relationship,



                                                 10
whether the medical opinion is supported by evidence, and whether the physician is a specialist.

20 C.F.R. § 404.1527(c). More weight is generally given “to the medical opinion of a specialist

about medical issues related to his or her area of specialization than to the medical opinion of a

source who is not a specialist.” Id.

        In analyzing the weight to be given to Dr. Brewer’s opinion, the ALJ appropriately noted

that Dr. Brewer is a psychiatrist who first saw Jorge in January 2016, the nature of the treatment

Dr. Brewer prescribed, and whether Dr. Brewer’s opinion was consistent with the mental health

examinations and other record evidence. Thus, the ALJ properly evaluated Dr. Brewer’s opinion

under the treating physician rule. See Estrella v. Berryhill, 925 F.3d 90, 95 (2d Cir. 2019). In

affording Dr. Brewer’s opinion “little weight,” the ALJ concluded that the opinion was not well-

supported and that it was inconsistent with other substantial evidence in the record. This finding

is free from legal error.

        In an opinion dated April 11, 2017, Dr. Brewer concluded that Jorge had marked or

extreme limitations in her functionality (daily living, social functioning, and concentration/pace),

and had “no useful ability to function” in nearly every ability for unskilled and skilled work. In

addition, Dr. Brewer reported that Jorge had experienced three episodes of decompensation

within at 12-month period, each of at least two weeks’ duration. Dr. Brewer’s answers are

provided in form check boxes; she did not offer any narrative response despite prompting. Other

than Dr. Brewer’s opinion statement, there is no evidence in the record to support such profound

impairment. First, Jorge’s own statements bely such limitations. She did not apply for disability

benefits for mental impairments and denied limitations caused by her mental health in her adult

function report. Second, Jorge’s mental health records do not support these extreme limitations.

There is no evidence of any decompensation episodes and progress notes report improvement



                                                 11
with treatment. Although Jorge reported continued depression and even auditory hallucinations,

her medical provider believed that continued therapy and medication was addressing these

concerns. Third, the records from Jorge’s primary care doctor do not suggest severe mental

health issues, and her February 2016 PHQ-9 score was zero. Jorge treated with her primary care

doctor frequently from 2014 through 2016, and that doctor never reported severe mental health

impairments. Thus, the ALJ acted within his discretion when he concluded that Dr. Brewer’s

opinion was not well-supported and inconsistent with the record evidence. This decision is free

from legal error.

IV. Duty to Develop the Record

       The Court recognizes the limited records that were provided from Jorge’s mental health

provider in response to the ALJ’s subpoena. But Jorge’s counsel never objected when the

responsive records were proffered and has not suggested that other records exist that would

support Jorge’s claim. The ALJ’s obligation to follow-up with a provider is only triggered if the

provider fails to respond to a first subpoena. Here, the provider responded, and Jorge’s counsel

accepted the response. The ALJ was under no further obligation to follow-up. See 20 C.F.R. §

404.1512(b)(1). Accordingly, to the extent Jorge seeks remand to develop the record, such

objection is not well taken.

                                        CONCLUSION

    Jorge’s motion for judgment on the pleadings is DENIED, and the Commissioner’s cross-

motion is GRANTED. The Clerk of Court is respectfully requested to close this case.

SO ORDERED.



DATED:         March 13, 2020
               New York, New York


                                                12
